DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-22, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thum et al. (CN 109476443).
Thum et al. disclose a method and apparatus for condition monitoring of an inductive braking device of an elevator car in an elevator shaft, the method comprising: causing electromechanical brakes (9) to hold the elevator car (3) stationary in the elevator shaft; causing actuation of a braking condition for the elevator car with the inductive braking device; causing the electromechanical brakes (9) to lift while the inductive braking device (10) is in the braking condition; determining a value (speed of the car) associated with the inductive braking device (10) in response to causing the electromechanical brakes (9) to lift while the inductive braking device is actuated; and determining an operating condition of the inductive braking device based on the value (figures 1-2). 
Thum et al. disclose the method and apparatus, wherein determining the value comprises determining a speed of the elevator ear; car, and wherein determining the operating condition of the inductive braking device further comprises: comparing the speed to a predefined speed threshold; and determining that the inductive braking device is operational when the speed does not exceed the predefined speed threshold (Abstract; and discussion in the detailed description of Figures 1-3).
Thum et al. disclose the method and apparatus, further comprising: determining a location of the elevator car in the elevator shaft; and applying a predefined speed threshold that is specific for the location of the elevator car in the elevator shaft (as discussed in the description in relation to figure 2 – “ As shown in FIG. 2, service brake 9 when the speed of the car 3 follows curve v8 first. y1 at the position v8 is greater than v9, wherein the value of v9 represents the preset position y1, which now has exceeded v8. current driving the auxiliary brake 10.”).
Thum et al. disclose the method and apparatus, wherein determining the value comprises: determining voltage from poles of a motor of a hoisting machine of the elevator; elevator, and wherein determining the operating condition of the inductive braking device further comprises: determining that the inductive braking device is not operational when at least one pole shows voltage (see description in relation to figures 3-7).
Thum et al. disclose the method and apparatus, further comprising: repeating the condition monitoring when the operation condition indicates that the inductive braking device is not operational (inherent via abstract and description related to figure 1). 
Thum et al. disclose the method and apparatus, further comprising: repeating the condition  monitoring of the inductive braking device at regular intervals (figures 1-2).
Thum et al. disclose the method and apparatus, further comprising: in response to determining the operating condition of the inductive braking device (10), enabling the use of the inductive braking device as an independent  braking function or as an assistive brake when the inductive braking device is operational (abstract; and descriptions related to figures 1-3).

Allowable Subject Matter
Claims 4-5 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
6/17/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837